Citation Nr: 0209883	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to an increased evaluation for bilateral weak 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  He was a prisoner of war (POW) from December 1944 to 
May 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed BVA decision, dated March 1998, the 
Board denied service connection for a heart disorder.

3.  The evidence associated with the claims file subsequent 
to the March 1998 BVA decision is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a heart disorder.

4.  The veteran's feet manifest weakness and calluses of the 
bilateral plantar aspects. 


CONCLUSIONS OF LAW

1.  The Board's March 1998 decision, denying entitlement to 
service connection for a heart disorder, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's March 1998 decision is not new and 
material, and the veteran's claim for service connection for 
a heart disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for an increased evaluation, in excess of 10 
percent, for bilateral week feet have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5277 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a heart 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The veteran's claim 
of entitlement to service connection for a heart disorder was 
first considered and denied by the RO in a May 1995 rating 
decision.  He also contends that the current disability 
evaluation assigned for his bilateral weak feet does not do 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he should be assigned 
a higher disability evaluation because he experiences 
numbness and weakness. 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, in a statement 
of the case furnished to him in July 1999, the veteran was 
notified of the pertinent law and of what evidence is 
required to reopen a claim for service connection for a 
disability claimed to have been incurred in active service as 
a result of POW confinement. Therefore, the Board believes, 
based on the record, that VA's duty to notify the veteran has 
been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for a heart disorder, because in this decision the 
Board has found that new and material evidence to reopen the 
claim has not been submitted, the duty to assist does not 
apply.  With regard to the claim for an increased rating for 
bilateral weak feet, the veteran has not identified any 
pertinent evidence which the RO has not obtained and 
considered.  In addition, the veteran was afforded several VA 
examinations of his feet to assist in rating his disorder of 
the feet.  The Board concludes that the provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
do so.

I.  Attempt to Reopen Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Cardiovascular 
disease may be presumed to have been incurred in service when 
it is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, beri beri (including beri 
beri heart disease) shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active duty.  The term "beri beri heart 
disease" includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.309(c) (2001).  The Board notes that the question of 
whether an individual has ischemic heart disease and whether 
he had localized edema at some time in the past are medical 
questions.

With regard to the veteran's claim to reopen, the Board notes 
that the veteran's claim of entitlement to service connection 
was first considered and denied in May 1995 rating decision 
because the veteran's service medical records were negative 
for swelling of the lower extremities during or after the 
veteran's POW experience and heart disease was not diagnosed 
until 1994.  That rating decision was appealed to the Board, 
which denied the veteran's claim in March 1998 on the basis 
that his heart disorder was not etiologically related to 
active service, including his experience as a POW, and 
because there was no evidence that the veteran had beriberi 
heart disease during or after his service.  Thereafter, the 
veteran attempted to reopen his claim by submitting 
additional evidence, including a statement from a fellow 
service member and a POW Medsearch article.  The RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (2001).  Once 
the Board's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 1991).  In 
this case, the appellant did not file a motion for 
reconsideration or an appeal to the United States Court of 
Appeals for Veterans Claims.  Therefore, the Board's March 
1998 decision is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 20.1104 (2001).  
However, if new and material evidence is presented or secured 
with regard to a claim which was disallowed, the Board must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 20.1105 (2001). 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2001).  The first step 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a) (2001). The final step 
of the analysis is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does 
not mean that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge 155 
F.3d at 1363.  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of these tests are satisfied, the claim must 
be reopened.

At the time of the Board's March 1998 decision denying 
service connection for a heart disorder, including ischemic 
heart disease, the evidence of record included the veteran's 
service medical records, private and VA medical records, a 
transcript from a hearing at the RO, and several VA 
examination reports.  The veteran's service medical records 
were negative for any complaint, diagnosis, or treatment of a 
heart disorder.  VA examination reports dated July 1946, 
April 1951, March 1982, June 1984, and January 1985 found the 
veteran's cardiovascular system to be normal, and X-rays in 
June 1984 and January 1985 were also negative for heart 
disease.  A February 1949 private examination showed a normal 
heart size, rate, and rhythm and that examination was 
negative for rales or dullness to percussion over the chest.  
A June 1994 private medical record from St. Vincent Hospital 
showed a diagnosis of an acute anteroseptal myocardial 
infarction with congestive heart failure.  June to August 
1994 private records from Northside Cardiology indicated 
diagnoses of an acute myocardial infarction and coronary 
disease, and noted that the veteran did not have a previous 
history of cardiac disease.  Another VA examination, in 
November 1994, resulted in a diagnosis of coronary artery 
disease.  None of the aforementioned records reported an 
etiology as to the veteran's heart disorder.  The February 
1996 hearing transcript indicates that the veteran felt that 
his heart disorder was related to his POW experiences, but 
that he was not diagnosed with hypertension until 1980 and 
did not have a heart attack until 1994.

Additional evidence has been associated with the claims file 
since the Board's March 1998 denial of the veteran's claim 
for service connection.  This evidence includes a statement 
from a man the veteran served with and a POW Medsearch 
article.  The additional evidence also includes a private 
medical record, VA medical records, and VA examination 
reports.

The VA medical records dated February 1997 to July 1998 show 
that the veteran was assessed as having hypercholesterolemia, 
diabetes mellitus, coronary artery disease, abdominal aortic 
aneurysm, lower extremity edema, angina pectoris, and chronic 
renal insufficiency.

The private medical record, dated August 1994, showing 
diagnoses of coronary artery disease and exertional angina 
pectoris and that examination was negative for peripheral 
edema, was of record at the time of the March 1998 Board 
decision.

VA examination reports dated August 1998 show that the 
veteran had blood pressure of 140 over 70, pulse of 60 beats 
per minute and a respiratory rate of 18.  Examination also 
showed that the veteran's chest was clear to auscultation, 
regular heart rate and rhythm, 1+ pulses in both upper and 
lower extremities, and no evidence of edema.  An 
echocardiogram showed a left ventricular systolic function at 
the lower limits of normal, regional wall abnormality, 
thickened aortic valve without significant stenosis, and mild 
pulmonic valve regurgitation.  A stress test showed fixed 
apical myocardial perfusion defects and reversible myocardial 
perfusion defects of the distal anterior wall.  A prior 
history of hypertension, diabetes mellitus, diverticulosis of 
the colon, hypercholesterolemia, coronary artery disease with 
a history of myocardial infarction, and an abdominal aortic 
aneurysm was noted.  He was diagnosed with Type II diabetes 
mellitus, hypertension, peripheral neuropathy secondary to 
diabetes mellitus, and coronary artery disease.

The buddy statement submitted by a fellow soldier, dated June 
1999, indicates that he (the fellow soldier) remembered that 
"our legs and feet were frozen really bad, and really 
swollen" upon arrival at the POW camp.

The POW Medsearch article, which was undated, notes the diet 
of Stalag IV-B, a German POW camp, and the nutritional 
deficiencies that resulted from this diet.  In addition, the 
article listed the health consequences of these nutritional 
deficiencies, none of which included cardiovascular disease.

VA medical records dated March 2000 to February 2001 show 
diagnoses of coronary artery disease, benign essential 
hypertension, unspecified hyperlipidemia, and non-insulin 
dependent diabetes mellitus.  A history of congestive heart 
failure, hypercholesterolemia, peripheral vascular disease, 
and myocardial infarction was also noted.

The Board finds that the appellant has not satisfied his 
burden of presenting new and material evidence.  The private 
medical record dated August 1994 is not new. That statement 
was of record and considered at the time of the Board's March 
1998 decision.  Moreover, while the VA medical records are 
new, these records are treatment notes and do not show that 
the veteran's heart disorder was present during active 
service or within one year of separation from service.  Those 
records do not show that the veteran has or ever had beriberi 
heart disease as that term is defined by 38 C.F.R. § 3.309(c) 
(2001).  Further, the VA examination reports refer only to 
the evaluation of the veteran's current heart disorder.  The 
VA records are not material because they show nothing more 
than the current diagnoses of and treatment for the veteran's 
heart disorder.  

In addition, while the buddy statement submitted on the 
veteran's behalf is new, it is not material because the 
former service member, as a layman, is not qualified to offer 
an opinion on the question of whether the veteran had 
localized edema during captivity.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Likewise, the POW Medsearch article does not 
demonstrate a link between the veteran's diet while at the 
POW camp and any cardiac disorders.   Accordingly, the Board 
finds that the appellant has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a heart disorder.

The additional evidence does not contain any probative 
evidence that the veteran has beri beri heart disease as 
defined by 38 C.F.R. § 3.309(c) (2001) or that the veteran's 
current heart disorder is otherwise related to his active 
service, and, therefore, the additional evidence is not 
material.  See 38 C.F.R. § 3.156(a).  The Board concludes 
that new and material evidence has not been submitted to 
reopen the claim for service connection for a heart disorder.  
See 38 U.S.C.A. § 5108 (West 1991).  

II.  Increased rating

As previously mentioned, the veteran also claims that he is 
entitled to a disability evaluation in excess of 10 percent 
for his service-connected bilateral weak feet.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran was granted service connection for his bilateral 
weak feet, with callosities and residuals of frozen feet, in 
a September 1946 rating decision.  A 30 percent disability 
evaluation was assigned, effective November 1945.  A May 1951 
rating decision reduced the veteran's disability evaluation 
for bilateral weak feet with callosities to 10 percent 
disabling, and assigned a separate, noncompensable disability 
evaluation for residuals of frozen feet, effective July 1951.  
The veteran's disability evaluation for his bilateral weak 
feet was continued in rating decisions dated October 1952, 
June 1982, May 1985, and September 1989.

In June 1998, the veteran filed a claim for an increased 
disability evaluation.  Following a VA examination, a 
December 1998 rating decision denied the veteran's claim for 
an increased disability evaluation for bilateral weak feet, 
but assigned a separate 10 percent disability evaluation for 
each foot for residuals of frozen feet.  In June 1999, the 
veteran filed a notice of disagreement with the continuation 
of the 10 percent disability evaluation for his bilateral 
weak feet, and in July 1999, the RO issued a statement of the 
case.  The veteran perfected his appeal in August 1999.  The 
veteran's 10 percent disability evaluation has been in effect 
for more than 20 years and is protected.  See 38 C.F.R. §  
3.951(b) (2001) ("A disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.").

The pertinent evidence of record consists of VA medical 
records and VA examination reports.

VA medical records dated June 1997 show that the veteran 
complained of lower extremity swelling.  Physical examination 
showed trace pretibial and pedal edema and 1+ ankle edema 
bilaterally.  There were no lesions on the feet, but the 
veteran had absent pedal pulses and decreased sensation to 
light touch bilaterally.  A September 1997 VA medical record 
reflects that physical examination of the veteran's feet 
showed trace pretibial and ankle edema, absent pedal pulses, 
and decreased sensation to light touch bilaterally.  There 
was no evidence of any lesions.  

A January 1998 VA medical record states that the veteran 
reported that his feet were without lesions.  A July 1998 
record indicates that physical examination showed 1+ pedal 
and ankle edema.  There were no lesions.

An August 1998 VA neurological examination shows that the 
veteran reported ongoing paresthesia of the feet, numbness in 
the toes, and burning and itching of the toes.  He also 
reported that his numbness of the feet occasionally goes to 
the mid leg.  Examination showed normal muscle bulk and tone.  
Lower extremity strength in the hip flexors, leg flexors, and 
extensors was 5 out of 5 bilaterally.  Dorsiflexion and 
plantar flexion was also 5 out of 5.  Sensory examination 
revealed diminished sensation to light touch and pin prick in 
the bilateral lower extremities to the mid-leg level.  Gait 
and heel and toe walking were normal.  Reflexes were 
symmetrical, and 2+ in his feet bilaterally.  Ankle reflexes 
were diminished.  The impression was small fiber neuropathy 
secondary to frostbite and trauma and peripheral neuropathy 
secondary to diabetes mellitus.  An EMG was scheduled, but 
the veteran failed to report.

Another August 1998 VA examination report indicates that the 
veteran again reported numbness, pain, and weakness of the 
feet.  He also reported that daily aching, itching, burning, 
and numbness of the toes.  He stated that his right foot was 
worse than his left foot and that he experienced ankle 
swelling.  The examiner noted that the veteran was being 
treated for insulin-dependent diabetes and congestive heart 
failure.  Examination revealed that the veteran walked with a 
cane, had a slow gait with a normal swing and stance, and 
normal heel to toe gait.  The veteran had 15 degrees dorsal 
flexion bilaterally and 25 degrees of plantar flexion.  He 
had decreased, but symmetric subtalar motion, with minimal 
tenderness.  He had 2+ edema of the ankles.  There was no 
evidence of open lesions, but the veteran had callosities on 
the plantar aspect of the first metatarsal bilaterally.  The 
veteran also had diffuse pain of the forefoot, especially 
between the first and second metatarsal, and pain at the 
anterior ankle, right greater than left.  Posterior tibial 
and bursalis pedis pulses were absent.  The veteran's feet 
were warm, with capillary refill.  Sensation was decreased in 
all distributions.  X-rays of the feet were normal, with the 
exception of calcinospurs.  The examiner noted that the 
veteran had venostasis changes in the skin and distal leg.  
The impression was bilateral stocking glove distribution 
numbness, bilateral foot pain, and weakness of the perineal, 
posterior tibia, and extensors related to wartime injury.  
The examiner opined that it was "impossible to discern . . . 
the percentage that is due to his diabetes and heart failure 
or at least to his vascular conditions."

A VA cold injury examination, also provided in August 1998, 
shows that the veteran complained of numbness, itching, 
burning, and swelling of his feet.  He also reported that he 
had not had any treatment for his feet since his service.  He 
related stiffness of his ankles.  He denied amputation, 
Raynaud's phenomenon, tissue loss, or hyperhidrosis secondary 
to his cold injury.  He also denied symptoms related to 
causalgia and reflex sympathetic dystrophy, recurrent fungal 
infections, or skin breakdowns.  Physical examination was 
negative for gross deformities of the feet.  His skin was 
warm to the touch, with loss of elasticity.  There was 3+ 
pitting edema of the ankles bilaterally and a callus on the 
head of the first metatarsal bilaterally.  There was no 
evidence of fungus, infection, or scars.  Reflexes were 1+ 
bilaterally, sensation was impaired to pin prick, and motor 
strength was 5 out of 5.  There was also no evidence of pain 
or stiffness of the joints, and range of motion was fair.  
There was also no evidence of pes planus.  Posterior tibial 
pulses were barely palpable, the dorsalis pedis pulses were 
absent, and pedal pulses were 2+ bilaterally.  There was also 
evidence of vascular insufficiency with edema, hair loss, and 
shiny, atrophic skin.  The diagnosis was cold injury per 
history and clinical symptomatology, with minimal residual 
defects.  The examiner noted that the veteran's diabetes 
mellitus and peripheral vascular disease, as well as the 
veteran's age, had similar clinical presentations to that of 
cold injury, making it difficult to "determine without 
reasonable [the] changes related to [his] cold injury."

July and November 2000 VA medical records were negative for 
pedal edema.  A March 2001 VA medical record noted 1+ pitting 
pretibial edema.

The veteran is currently rated for his bilateral weak feet 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5277 (2001).  
Diagnostic Code 5277 states that, for purposes of assigning a 
rating for bilateral weak feet, the underlying condition 
should be rated, but that a minimum 10 percent disability 
rating is to be assigned.  The Code also notes that bilateral 
weak feet is a "symptomatic condition secondary to many 
constitutional conditions," and is characterized by muscle 
atrophy, poor circulation, and weakness. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
Board notes that there is no higher disability evaluation 
available under Diagnostic Code 5277 and that the veteran's 
rating is protected from reduction.  See 38 C.F.R. § 3.951(b) 
(2001).  Nonetheless, the Board acknowledges the veteran's 
complaints of pain, numbness, swelling, and weakness, but 
observes that the veteran currently receives a separate 10 
percent disability evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2001) for each foot, which contemplates 
the veteran's complaints of numbness, swelling, and pain.  
Thus, the veteran is already being rated for his underlying 
condition, residuals of frozen feet. See 38 C.F.R. § 4.14 
(2001) (the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited).  See 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.").  Likewise, the 
veteran is not entitled to a higher disability evaluation by 
analogy under any other potentially applicable rating 
criteria.  See 38 C.F.R. § 4.20 (2001) (when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  The Board notes that 
the VA examiners clearly indicated that the veteran's 
symptomatology is not easily distinguished from that of his 
residuals of frozen feet or his other, non-service-connected 
disabilities, but found evidence of weakness and vascular 
insufficiency, although the vascular insufficiency appeared 
to be due to the veteran's diabetes mellitus and heart 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so).  Therefore, the 
veteran's symptomatology of bilateral weak feet more nearly 
approximates the criteria for the currently assigned 10 
percent disability evaluation.

In reaching this decision, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain and 
weakness pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted above, the veteran's bilateral weakness and 
other symptomatology are currently contemplated by the 
assigned Diagnostic Code.  Moreover, there is no evidence of 
a functional residual as a result of his bilateral weakness 
of the feet.  Thus, there is no objective clinical indication 
that his symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of the current 10 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his bilateral weak 
feet, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.
 
In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral weak feet, on either a 
schedular or an extra-schedular basis.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a heart 
disorder, the appeal on that issue is denied.

An evaluation in excess of 10 percent for bilateral week feet 
is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

